Title: From George Washington to Lieutenant General William Howe, 1 December 1776
From: Washington, George
To: Howe, William



Sir
Brunswick [N.J.] Decemr 1st 1776

I am to acknowledge the honor of your favor of the 11th ulto and to thank you for your polite return of my Letter to Mrs Washington.
Agreeing to the Proposition you were pleased to make for the exchange of such Prisoners as can be conveniently collected, The Gentn whose names are specified in the inclosed List have permission to proceed immediately to New York. Others as soon as they arrive will

be allowed the same indulgence. At a proper season I shall require a return of the like number & of equal rank.
Having directions from Congress, to propose an exchange of Governor Franklyn for Brigadr Genl Thompson, I would take the liberty to submit the matter to your determination. and to request your Answer upon the Subject.
Besides the persons included in the enclosed List, Capt. Hesketh of the 7th Regt his Lady, 3 Children and two Servant Maids were permitted to go in a few days ago. I am Sir with due Respect Yr most obdt Servt.
